DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 and 20 recites the broad recitation wherein the insulation , and the claim also recites a particular insulation  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation wherein the gas and or flame stream has a temperature of 600 to 1100 degrees Celsius and the claim also recites a particular gas or flame stream temperature of 840 degrees Celsius in particular which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 1, 2, 4-7,11-15, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 20100086844 A1) in view of Eskind et al. (US 20080302544 A1). 
Regarding Claim 1, Mehta discloses a battery assembly comprising a plurality of batteries cells arranged in the interior space of a battery housing (fig. 8./fig. 12, [0024]), with two intumescent layers coating the battery pack to prevent thermal runaway (fig.8-801/[0006/0007]). Mehta further teaches that the intumescent layers are disposed on the interior surface of the battery pack (fig. 12/[0023]) and that the bottom and top surfaces of the battery housing may also contain the two intumescent layers as a coating (fig. 3/[0008/0035/0049]). Mehta further teaches that the intumescent layers absorb thermal energy thereby containing the affected cells and prevents gas or flames from impinging directly on adjacent cells ([0037]). Mehta further mentions the versatility in that the two intumescent layers can be varied in characteristics where the outer layer has a lower thermal conductivity as to shield  the inner layer thereby optimizing its fire retardant properties in order to create the optimal performance of withdrawing heat from the cell and to help the cell to maintain thermal equilibrium [0041]. Mehta however, does not teach a protective layer arranged on an insulating layer between surfaces of the battery housing and insulating layer.
Eskind teaches a similar fire protection system for cargo ([0007)]. Eskind teaches
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first intumescent layer of Mehta with a fibrous substrate such as fiberglass taught by Eskind as the protective layer in order to create a thermally insulating protective system aimed at maintaining the safety of electrical equipment. MPEP 2143 (I)B

Regarding claim 2, modified Mehta discloses all of the limitations set forth above. Mehta  further teaches of a battery cell equipped with a venting cap assembly to combat the effects of thermal runaway ([0026/0030]). The gas generated during a thermal runaway is released preventing the internal gas pressure of the cell from exceeding its predetermined operating range ([0029]). Mehta teaches that the two intumescent layers can cover both the top and bottom surfaces of the battery pack including the sides ([0008/0035]) to further inhibit the propagation of a thermal runaway event ([0007]). Fully contained by the fire barrier layers, no matter where the breakthrough site is located on a battery cell, gas emitted will be positioned in a direct line to the composite layers which meets the claimed condition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and arrange the venting cap as taught by modified Mehta the direction of the insulating layers in order to further decrease the propagation of a thermal runaway event. MPEP (I) E

Regarding claims 4, 11, and 12, modified Mehta discloses all of the limitations set forth above. Mehta further teaches of two intumescent layers coating the interior space of a battery pack where said material absorbs the excess heat via an endothermic chemical reaction and will begin to expand ([0036]) which inherently satisfies the claimed insulating layer condition.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute or utilize the inner of the two intumescent layers of modified Mehta as the insulation layer as claimed in order to trigger an expansion response during a thermal runaway event. MPEP 2143 (I) B

Regarding claim 5 and 13-15, modified Mehta discloses all of the limitations set forth above. Mehta only teaches of a two intumescent composite layer thermal barrier and fails to disclose a protective layer made from glass fiber, fabric, metallic scrim, or knitted fabric.
Eskind however, teaches a similar thermal protection system configured to reduce hazards within a battery pack ([0003/0052]). Eskind teaches of a thermal isolation barrier where the outer wall of the battery pack is fabricated from fiberglass ([0006/0016]) and the inner wall is fabricated to include an inner surface coated with an intumescent material ([0014]) disposed on an exterior surface of a fibrous body, such as a fiberglass form which inherently satisfies the claimed condition as the protective layer. Eskind teaches that this configuration will provide thermal protection and increase fire resistant characteristics ([0002]) of the thermal protection layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add fiberglass as the protective layer as taught by Eskind to the intumescent layer of modified Mehta in order to create a composite thermal barrier that will provide thermal protection and increase the fire resistant characteristics of the composite. MPEP 2143 (I) A

Regarding claim 6, 16-19, modified Mehta discloses all of the limitations set forth above. Mehta fails to disclose a protective layer that is integrated in a material of the insulation layer.
Eskind however teaches of a fire protection system wherein an intumescent material coats a material such as a flexible fabric or fiberglass ([0033]) teaching that it provides a higher yield of cellular char when activated by heat than conventional fire materials ([0032]). The intumescent coating of a fiberglass material inherently satisfies the claimed condition as the coating of the fiberglass material by an intumescent material are then integrated into one another.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the intumescent layer of Mehta with the protective fiberglass layer of Eskind so that the layers are integrated into one another creating a thermal barrier than can generate a higher yield of thermal protection. MPEP 2143 (I) A

Regarding claims 7 and 20, modified Mehta discloses all of the limitations set forth above. Modified Mehta however, fails to disclose the thickness for their fire barrier composite’s intumescent layer.
Eskind however, teaches a similar fire barrier fabric structure where an intumescent coating material is applied to a substrate such as 7678 fiberglass sheets to form a fire barrier ([0061]) in order to maintain safety of electrical equipment in the event of a fire ([0052]). Eskind reports an intumescent coating layer thickness range of 1 mm to 0.5 inches which narrowly meets the claimed range. Eskind also reports that once subjected to heat, the intumescent layer can expand up to 5 times of its original thickness [(0034]).
While Eskind teaches the use of a fire barrier fabric for protecting a substrate, Eskind further teaches the versatility of use for example electrical equipment ([0084]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further refine and reduce the thickness of the intumescent layer within the claimed range as taught by Eskind before coating a fiberglass protective layer of modified Mehta to arrive at a thermally insulating composite capable of mitigating a thermal runaway event capable of expanding up to 5 times its size when exposed to heat. MPEP 2144.05 (I)

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over modified Mehta in view of Hermann et al. (US 8277965B2).
Regarding claim 8, modified Mehta discloses all of the limitations set forth above. Modified Mehta however, fails to disclose a battery wherein a gas or flame stream has a temperature of 600 to 1100 degrees Celsius, in particular 840 degrees Celsius.
Hermann however teaches a battery pack provided with a thermal management system [(0001/0005)]. Hermann further discloses a battery where during a thermal runaway event, a large amount of thermal energy is released heating the cell up to 850 degrees Celsius or more which satisfies the claimed condition ({0005]). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a thermal composite layer of modified Mehta to a battery pack in order to mitigate a thermal runaway event with a gas or stream flame with a temperature of 600 to 1100 digress Celsius as taught by Hermann.  MPEP 2144.05(I)

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mehta in view Hajime et al. (JP5378670B2, see machine translation attached).
Regarding claims 3 and 10 modified Mehta discloses all of the limitations set forth above. While Mehta teaches a mechanism meant to direct excess heat produced by an affected cell towards a heat removal means such as a coolant conduit (fig. 9/0037/0049[, Mehta fails to explicitly disclose a battery pack wherein a form or orientation of the surface and or pressure gradient interior space that is designed to guide the gas and or flame stream towards the catch container arranged along the path of the composite layer.
Hajime however, teaches of a similar battery pack, housed in a housing capable of preventing a thermal runaway event . Hajime teaches a battery pack that contains a safety valve that releases gas when the internal pressure of the battery is increased to a predetermined value [0004]. Hajime further explains that a tight duct is configured so that the flow is restricted and will not disperse [0035], and the gas tightness is secured so that it doesn’t leak. The duct path further includes a configuration to regulate the gas flow path [0012]; teaching that if sparks are generated from the gas, the directional flow of the gas can be separated from said sparks [0012] thereby suppressing the combustion of said gas [0009]. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a tight duct capable of guiding and containing a gas stream along a predetermined path as taught by Hajime and configure said duct along the path of the fire protection layers of modified Mehta in order to create a battery pack capable of mitigating a thermal runaway event. MPEP 2143 (I)A

Claim 9 is rejected under modified Mehta in view of Long et al. (Lithium-Ion Batteries Hazard and Use Assessment. United States, Springer New York, 2011.)

Regarding claim 9, modified Mehta discloses all of the limitations set forth above. Mehta however fails to disclose a battery cell with an internal pressure valve set within the range of 5 to 10 bar, in particular 8 bar.
Long however, teaches of lithium ion battery cells comprised with a mechanism to vent heat or gas during a thermal runaway event. Long teaches that cylindrical cells have a venting mechanism installed in their cap assemblies that activate when internal pressures are high commonly in excess of 200 psi, 13.8 bar respectively ([pg. 51, paragraph 3]).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and lower the internal pressure excess limit of a battery cell taught by Long within the claimed range in order to detect a runaway event in a thermally protected battery pack of modified Mehta which will allow for the detection and mitigation of a thermal runaway event quickly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.P./Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722